        Case 2:15-cr-00707-SRB Document 603 Filed 10/01/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9     United States of America,                            CR 15-00707-1-PHX-SRB
10                          Plaintiff,
                                                                    ORDER
11              v.
12     Abdul Malik Abdul Kareem,
13                          Defendant.
14
           Pursuant to the Defendant’s Ex Parte Request for Issuance of Subpoena as to Glen S.
15
16 Milnor, and good cause appearing,
17         IT IS HEREBY ORDERED granting the Ex Parte Request for Issuance of Subpoena
18
     as to Glen S. Milnor (Doc. 599).
19
20         IT IS FURTHER ORDERED directing Defense counsel to provide the original

21 subpoena (with Clerk seal) to the United States Marshal Service. The United States Marshal
22
     Service shall serve the subpoena on Glen S. Milnor.
23
24           Dated this 1st day of October, 2019.

25
26
27
28
